PER CURIAM.
The finding of the trial court that Petitioner, Habby Pierre Khawly, lacked standing, was made without a full, eviden-tiary hearing on the issue of standing. See Office of the State Attorney v. Jimenez, 845 So.2d 914 (Fla. 3d DCA 2003)(“The inquiry on standing is simply to determine whether the claimant has shown an ownership interest such that he is entitled to be heard in the forfeiture proceeding.”); Vasquez v. State, 777 So.2d 1200, 1202 (Fla. 3d DCA 2001)(A .claimant should not have to prove her or his case to establish standing to contest a forfeiture.). Accordingly, we reverse the matter and remand to the trial court for further proceedings.
Reversed and remanded.